Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 1 of 9            FILED
                                                                 2019 Jan-11 AM 11:05
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




          EXHIBIT B
               Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 2 of 9

                                                      Thu Jan 10 2019




Entity#:                        219407

Filing Type:                    CORPORATION FOR PROFIT

Original Filing Date:           08/02/1950

Location:                       FAIRFIELD

Business Name:                  THE CINCINNATI INSURANCE COMPANY



Status:                         Active

Exp. Date:                      -



Agent/Registrant Information
STEVE CORBLY
P.O. BOX 145496
CINCINNATI OH 452505496
01/25/2018
Active


Incorporator Information
JOHN J SCHIFF JR
ROBERT C SCHIFF
V H BECKMAN JR


Filings

 Filing Type                                             Date of Filing   Document ID

 DOMESTIC ARTICLES/FOR PROFIT                            08/02/1950       C214_0854

 DOMESTIC/AMENDMENT TO ARTICLES                          03/10/1953       C214_0860

 DOMESTIC/AMENDMENT TO ARTICLES                          08/15/1955       C214_0863

 DOMESTIC/AMENDMENT TO ARTICLES                          03/29/1957       C214_0866

 DOMESTIC/AMENDMENT TO ARTICLES                          03/19/1959       B092_0470




Page 1 of 2
              Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 3 of 9

                                                                           Thu Jan 10 2019



 DOMESTIC/AMENDMENT TO ARTICLES                                               03/13/1962               B252_0436

 DOMESTIC/AMENDMENT TO ARTICLES                                               08/01/1966               B467_0851

 DOMESTIC/AMENDMENT TO ARTICLES                                               11/03/1966               B479_1094

 DOMESTIC/AMENDMENT TO ARTICLES                                               03/29/1968               B550_1056

 DOMESTIC/AMENDMENT TO ARTICLES                                               05/02/1973               B878_0106

 DOMESTIC/AMENDMENT TO ARTICLES                                               04/01/1986               F865_0137

 DOMESTIC AGENT ADDRESS CHANGE                                                04/24/1986               F880_0904

 DOMESTIC AGENT SUBSEQUENT APPOINTMENT                                        04/30/1987               G150_1075

 DOMESTIC CONTINUED EXISTENCE LETTER                                          09/09/1993               000000070266

 DOMESTIC CONTINUED EXISTENCE                                                 12/08/1993               000000070267

 DOMESTIC AGENT SUBSEQUENT APPOINTMENT                                        03/16/1999               199909900164

 DOMESTIC AGENT SUBSEQUENT APPOINTMENT                                        11/08/2002               200231202196

 DOMESTIC AGENT SUBSEQUENT APPOINTMENT                                        10/21/2013               201329601573

 TRADE NAME/ORIGINAL FILING                                                   05/06/2014               201412601653

 TRADE NAME/CANCELLATION                                                      07/23/2015               201520401864

 DOMESTIC AGENT SUBSEQUENT APPOINTMENT                                        01/25/2018               201803003580




                                         UNITED STATES OF AMERICA
                                               STATE OF OHIO
                                        OFFICE OF SECRETARY OF STATE
               I, Jon Husted, Secretary of State of the State of Ohio, do hereby certify that this is a list
               of all records approved on this business entity and in the custody of the Secretary of State.


                                                                     Witness my hand and the seal of the
                                                                     Secretary of State at Columbus,
                                                                     Ohio this 10th of January, A.D. 2019
                                                                       Ohio Secretary of State




Page 2 of 2
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 4 of 9
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 5 of 9
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 6 of 9
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 7 of 9
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 8 of 9
DOC ID ----> C214_0854
                  Case 2:19-cv-00060-GMB Document 1-2 Filed 01/10/19 Page 9 of 9
